Harvey, J.
(concurring in part and dissenting in part): Under our statute (R. S. 62-1718), directing this court to give judgment without regard to errors which do not affect the substantial rights of the parties, the appeal in this case might well be dismissed, for any sentence of not less than one nor more than twenty-one years on each count, which the court could rightfully impose in this case, whether on eleven, fifteen, or on thirty-one counts, if made to run consecutively, would extend far beyond the normal lifetime of appellant and amounts to a life sentence to him. His only hope to be released from prison is through the exercise at some time in the future of some form of executive clemency, — pardon, commutation of sentence, or parole — and this can be exercised as well under one group of such sentences as under the other. But since the court deems it not a proper case in which to apply the above statute, *590and since my views do not accord in all respects with those stated in the opinion, I think best to state them separately.
I concur in the order remanding the case for resentence. I concur also in the holding of the court that neither our statute (R. S. 62-1512) nor our decisions — including Beck v. Fetters, 137 Kan. 750, 22 P. 2d 479 — require a trial court to impose consecutive sentences on each count where there is a plea or verdict of guilty to several counts in the same information. The statute is not as clearly worded as it might be, and if strictly construed perhaps applies only to a situation such as was before the court in In re White, Petitioner, 50 Kan. 299, 32 Pac. 36, where defendant was charged with larceny, in three separate actions, all tried at the same term of court, each resulting in a verdict of guilty, and he was sentenced in the three cases on the same day. But the statute clearly applies to the sentence to be imposed "upon the second or other subsequent conviction.” In Beck v. Fetters, supra, the “second conviction” was on a second information and at a subsequent term of court, and the statute was held to apply, and properly so. The statute indicates the legislative policy of the state (State v. Finch, 75 Kan. 582, 89 Pac. 922), to provide punishment for second and other subsequent convictions, to be independent of and in addition to punishment imposed in a former case. That policy is further indicated by R. S. 62-1528 relating to punishment for crimes committed by a prisoner on parole. In re Weisman, 93 Kan. 161, 143 Pac. 487, was reversed because it was not in harmony with the policy of the statutes above mentioned and for the reasons stated therein for the conclusion reached. The opinion stated that "the statute (R. S. 62-1512) is not self-executing,” and the reasoning reverted to the old common-law doctrine. This court was unanimous in holding that view to be erroneous. It had given rise to the contention of the petitioner in Beck v. Fetters, supra, and to other law violators similarly situated, which, if sustained, would thwart obvious purposes of the statute and disrupt the policy of the state in this regard; hence, it was necessary that the case be overruled. That decision did not deal with the question of cumulative or consecutive sentences on separate counts of the same information, and there was no real reason to so construe it; nor did it overrule In re Wernsen, 93 Kan. 625, 144 Pac. 1018; nor did it overrule State v. Woodbury, 133 Kan. 1, 298 Pac. 794, which was reversed for resentence because of errors therein resulting from not applying the proper statute to some counts of the *591information and in which the trial court was directed to resentence the defendant and was authorized to make the sentences run concurrently or consecutively, as it might determine; nor did it criticize numerous opinions in this court which have affirmed trial courts when concurrent sentences have been imposed upon pleas or verdicts of guilty to two or more counts in the same information. The correct rule for imposing sentences, as I understand it, is: (1) Where there is a plea or verdict of guilty to two or more counts in one information, the trial court may impose concurrent or consecutive sentences on the different counts, or make some concurrent and others consecutive, as it deems fit and proper under all the facts and circumstances of the case; (2) where there are pleas or verdicts of guilty in separate cases and on separate informations, before sentence is pronounced for either offense, the sentences shall be cumulative; and (3) where there are second or other subsequent convictions, necessarily upon second or other informations, the sentences on the second or later ones shall be consecutive to the former ones. The statute providing that such sentence “shall commence at the termination of the term of imprisonment to which he shall be adjudged upon prior convictions” makes this reasonably clear. Any lack of such clarity is removed by the decisions of this court in State v. Finch, supra, and Beck v. Fetters, supra.
The legal questions treated in the first and second paragraphs of the syllabus and corresponding portion of the opinion are not necessary to be treated under the appeal taken in this case. Since they áre treated, I state my understanding of the law pertaining thereto as follows: When sentence is to be pronounced upon a plea of guilty to an information the court looks to the information to see what offense is charged, not to evidence which may have been offered at a preliminary hearing and which is not before the court imposing the sentence, nor to evidence offered on a partial trial of the action. In such a case the court does not impose a sentence upon the verdict, because no verdict has been rendered. Looking at the information in this case, counts one, three and five in the information are identical in every respect. Shortly stated, they charge defendant forged a bond of the city of Hutchinson maturing February 1, 1933. That is repeated three times in the three counts without anything to distinguish that three bonds are referred to and without any allegation in either count to the effect that the offense charged *592differs in any respect from the offense charged in the other statements. It is my judgment that a plea of guilty upon those three counts supports only one sentence for forgery. For the same reason counts seven, nine and eleven support but one sentence, and so does each successive group of three of the odd-numbered counts of the information. There are ten of these groups, and, collectively, they support ten and only ten sentences for forgery. The sixtieth count charges the uttering of forged instruments and supports a sentence therefor. On the whole the information supports eleven sentences, which the trial court in its discretion may make to run concurrently or consecutively, or part one way and part the other.
Syllabus 3 of the opinion correctly states a rule of law, but I fail to see its application to this case. The record before us discloses that the recommendation made to the court by the county attorney that sentences on fifteen counts of the information should be made to run consecutively, and the sentences on the other sixteen counts be made to run concurrently with those, was made at the suggestion and on the advice of the judge of the trial court. It did not originate with the county attorney. In his statement before the court he specifically disclaimed any such authority as appears to be attributed to him by this syllabus.
Turning now to the questions which precipitated this appeal. Appellant contends that, under the circumstances shown by the record, the trial court erred (1) in not permitting him to withdraw his plea of guilty, and (2) in making the sentences of not less than one nor more than twenty-one years to run consecutively on each of the thirty-one counts of the information; the contention being that the sentences on fifteen counts should have been made to run consecutively, but sentences on the other sixteen counts should have been made to run concurrently with those. Normally, this is a question with which this court has nothing to do, it being wholly within the sound judicial discretion of the trial court, when there is a plea or verdict of guilty to several counts of an information, to make the sentences on the several counts run concurrently or consecutively. But this is a judicial discretion, not a discretion founded on whim or caprice, nor should it rest on violated confidence. Like all judicial discretion vested in trial courts, it is possible for it to be abused, although the instances are few in which that is done. So the real question before us is: Did the trial court abuse its discretion in respect to the two matters specifically complained about? Or, more
*593accurately, does the record of the case brought to this court show abuse of such discretion in these respects? This requires an examination of the record, which, so far as here pertinent, may be stated as follows: Defendant in this case was charged with the forgery of certain bonds of the city of Hutchinson and with the sale or uttering of those bonds. It was one of several similar cases pending in the state and federal courts charging defendant with the forgery and uttering of municipal bonds with a purported face value in the aggregate of several hundred thousand dollars. In the trial of this case the state was represented by the county attorney, his assistant, and an attorney who had been employed by the governor to investigate the many phases of defendant’s forgeries and to assist in the prosecution of this case. He was defended by able attorneys. The information in this case was in sixty counts, but early in the trial twenty-nine of those were dismissed, leaving thirty-one. Early in the trial defendant, through his counsel, suggested to the county attorney that he would plead guilty on one or two counts if the others were dismissed. These suggestions were not favorably entertained. A little later he offered to plead guilty to ten counts, but the county attorney declined to accept the plea. In some way that offer was made known to the judge of the trial court, who, at that time, advised the county attorney he thought the offer should be accepted; but it was not. The case proceeded to trial. Approximately two weeks were consumed in empanneling the jury and in introducing the evidence for the prosecution. At the close of the state’s evidence the county attorney thought possibly another offer to plead guilty to a part of the counts would be made, and the three prosecuting attorneys had a consultation and agreed that if such an offer were made they would insist that he plead guilty to the thirty-one counts then on trial. Later, and on the same day, defendant’s counsel proposed to the county attorney that defendant plead guilty to fifteen counts. This proposition was rejected. Defendant’s counsel then took it up with the trial court, and there appears to have been a conference in the court’s chambers, attended by the judge of the trial court, the county attorney and his assistant, and defendant’s counsel. At this time the judge of the trial court stated that in his opinion a minimum sentence of fifteen years was sufficient, that the maximum on that sentence would be so great that his stay in the penitentiary would depend upon the board of ad*594ministration and that he thought defendant’s offer to plead guilty on fifteen counts should be accepted. The county attorney, adhering to the conclusion reached at the conference of his associates, declined to accept the plea to fewer that all the counts. Defendant’s counsel objected to pleading guilty to thirty-one counts.if the minimum sentences were to be only on that provided for fifteen. The judge of the trial court asked what difference it made to him if the sentences on the other counts should run concurrrently with those on the fifteen. He stated that he did not know that it would make any difference with him if they were to run that way. At some time while this conference was going on the attorney who had been appointed to assist in the prosecution came into the room. He was advised of the subject under discussion and the trial judge asked his opinion on sentences the minimum of which would aggregate fifteen years; that is, on consecutive sentences on fifteen counts only. He replied that his familiarity with defendant’s forgeries caused him not to be in a lenient mood toward him, and if any minimum term of imprisonment was to be considered less than the aggregate of one year on each count, he thought it should not be less than twenty years. The judge of the trial court then stated to the county attorney that if the plea of guilty were on the thirty-one counts he would consider a recommendation made by him that the sentences on fifteen counts should run consecutively, and the other sixteen concurrently with them; and the county attorney, in substance, stated that in view of what the court had said he would make that recommendation. Defendant’s counsel then said he would consult with the defendant and see if that were agreeable. He came back to the court’s chambers in a short time and stated that he had some doubt, or there might be some doubt, about the defendant’s sanity, and asked the court to appoint a commission to determine his sanity before the plea should be made. The court appointed such commission. It conducted its examination and reported to the court that it found the defendant to be sane and fully competent to advise with his attorney concerning the conduct of the case. Defendant was then brought before the court and entered a plea of guilty to the thirty-one counts in the information. Defendant’s counsel then asked that the imposing of sentence be delayed for a few days, and the court made an order fixing a date for it about a week later. On the date set for the sentence the court’s attention was called to the case of Beck v. Fetters, 137 Kan. 750, 22 P. 2d 479. He ad*595vised the county attorney and attorney for defendant that under his interpretation of that case he was not authorized under the law to make sentences on any of the counts run concurrently with the others. There was argument on the matter and colloquy between court and counsel, with the result that the pronouncement of sentence was postponed three days. At that time there was more argument and colloquy. Defendant’s counsel filed an affidavit as to his recollection of the transactions leading up to the plea of guilty. The county attorney prepared and read a written statement of his recollection of those matters. In the course of the colloquy counsel for defendant, addressing the court, said:
“It was understood that the first recommendation was made at the suggestion of this court, of fifteen years.
“The Court: Yes, that it might be recommended.”
Defendant’s counsel then moved that defendant be permitted to withdraw his plea of guilty, contending that he had entered the plea relying upon the statement of the trial judge that he thought a minimum sentence of fifteen years sufficient, and that he should not object to pleading guilty to thirty-one counts if the sentences on sixteen of them should be made to run concurrently with the sentences on the other fifteen, and on the recommendation of the county attorney, made at the suggestion of the trial judge, that he plead guilty on thirty-one counts and that the sentences should be made to run consecutively upon fifteen counts and upon the other sixteen concurrently therewith; and further that he relied upon the assurance that the court would follow the recommendation of the county attorney which the judge had suggested and advised, and contended that if the court was not going to carry out this recommendation, in fairness the motion should be sustained. The county attorney and his assistant consented that the motion be sustained if the recommendation was not to be carried out.
In the statement made by the court just prior to pronouncing sentence, among other things it is said that the day the case ended counsel for the state, at least the county attorney and his assistant and counsel for the defense, were in the court’s office, and they called the court in and asked what he thought about pleading, and the court stated that since the case had gone to trial he felt state’s counsel should not accept a plea to less than the number of counts charged.
"Then a discussion came up, if he would plead guilty, what the sentence *596would be, and the court did tell (the county attorney) that if he would recommend a fifteen-year minimum, the court would consider it. Mr. WedEll (counsel employed to assist in the prosecution) was called in the.room, and he said he would not consider anything under twenty years. So far as an agreement being made on the part of the court, as far as the court has ever gone in this case was to say that he would consider the recommendation of the county attorney. . . . The court has at no time entered into ".any agreement with anybody to sentence this defendant to any particular term. The court was perfectly willing to consider the recommendation of the county attorney in this matter, but the, court is still of the opinion that under, this 137 Kansas (Beck v. Fetters, supra), of which I think all counsel should have been advised, although we disagree on what it means, he cannot consider the recommendations of counsel for the state at this time as to the sentence. The motion to withdraw the plea of guilty will be overruled.”
The court then imposed thirty-one sentences, of from one to twenty-one years each, and made all of them run consecutively.
Reverting to the questions specifically relied upon by appellant. Was it error for the trial court to deny defendant’s motion to be permitted to withdraw his plea of guilty? This must be answered in. the negative. The motion was not predicated on the contention that defendant was not guilty; there had been a lengthy and expensive partial trial of the case which had terminated and-the jury had been discharged because of the plea of guilty. To have sustained a motion placing the parties in the position they were in'when the trial started, and necessitating a repetition of all that 'had' been done, would have been inexcusable. This is especially • true since the only controversy then pertained to the extent of the sentence to be imposed — a matter which, if any error exists therein,'nan’be corrected readily. Perhaps it was the plan of defendant’s cofinsel, if his motion had been sustained, to have defendant plead guilty to fifteen counts, and perhaps it was the plan of the county attorney in that event to dismiss sixteen counts of the information — but the record does not show any intimation to the court of such a plan. A motion to permit defendant to withdraw his plea of guilty to sixteen counts of the information would have been more appropriate, but that motion was not made, and we do not pass upon it. The motion made contained the bald request that defendant be permitted to withdraw his plea of guilty. It was not error for the court-to deny this motion.
Passing to the next question specifically urged by defendant: Did the court abuse its discretion — really go back on its word, violate its confidence — by imposing consecutive sentences on each *597of the thirty-one counts of the information? This question is not so easily answered. I am of the opinion that, so far as appellant is concerned, the answer to the question is of no consequence, for consecutive sentences on fifteen counts, carrying in the aggregate imprisonment of a minimum of fifteen years and a maximum of 315 years, Will keep.him in prison just as long as consecutive sentences on -thirty-one counts, carrying in the aggregate a minimum of ihirtyrone years and a maximum of 651 years. In either event he w.illr.:never be released from prison unless executive clemency of some character is exercised in his behalf. If and when such clemency is exercised no doubt the entire history of this case, as well as charges in other cases, will be taken into account. But other reasons justify the court in considering the question.
It is important, of course, that the integrity of our judiciary be maintained on a high plane and that the conduct of court officials be such .as to merit confidence in judicial integrity by litigants and citizens generally. We see no occasion from this record to attribute intentional bad faith to the judge of the trial court or to counsel either for the prosecution or for the defense. They are all individuals of ability and of recognized high standing. The unexpected turn in the tide of affairs appears to have created some feeling, particularly on the part of counsel for defendant, but to some extent on the part of counsel for the prosecution. This should not weigh heavily here. In the conduct of criminal business in our district courts -.perhaps nothing is more common than pleas of guilty and sentences- imposed thereon. Reports compiled by the Judicial Council from data furnished by the clerks of the district courts throughout the state covering a period of six years show that during that time in the various district courts in our state sentences were imposed in criminal actions upon pleas of guilty in 10,849 cases and upon verdicts of guilty in 2,260 cases, showing that more than eighty per cent of the sentences are imposed upon pleas of guilty. It is well known to everyone familiar with the practice that these pleas of guilty are preceded by conferences between the county attorney and the attorney for the defendant, or with the defendant himself, if he has no attorney. When, as a result of such conference, defendant indicates a willingness to enter a plea of guilty, and the attorney for the state thinks the plea proposed would authorize punishment commensurate with the offense, the matter is presented to the judge of the trial court, perhaps in open court, frequently in *598his chambers. He is informed of the nature of the crime, the circumstances of the case, and the proposed plea, and frequently a recommendation is made with respect to the penalty to be imposed. Everyone connected with the matter knows that no one can impose the sentence but the court, that the attorney for the prosecution has no authority to fix the punishment or to bind the court by any agreement, recommendation or suggestion he might make, and it is rare that he attempts to make any such agreement, although it is not infrequent that he makes recommendations with respect to the punishment. Many trial judges discuss those matters frankly with the parties and make a definite statement as to what punishment will be imposed if the plea is entered. Sometimes the judge of the trial court, deeming it not to be in harmony with his judicial position, is careful to make no definite agreement as to what punishment will be imposed, but by a statement of his views concerning the matter naturally leads counsel for defendant to believe confidently that the sentence will be imposed in accordance with the statements made. That appears to have been the situation here. We have no reason to doubt that had sentence been imposed directly after this conference and at the time the plea was éntered it would have been in accordance with what the judge of the trial court had stated in the conference to be his judgment as to what the sentence should be; namely, that the sentences should run consecutively on fifteen counts and on the other sixteen counts that the sentences should run concurrently with those upon the fifteen. But sentence was not imposed that day. At defendant’s request it was postponed a few days. In the meantime the judge of the trial court had discovered what seemed to him to be a legal barrier in the way of imposing sentences to run concurrently. Naturally, if such barrier actually existed, it would have been improper to impose such sentences, irrespective of what took place in the conference. He did the proper thing by calling the attention of counsel both for the defense and the prosecution to this matter and to the decision of this court which, as he interpreted it, required the imposing of consecutive sentences on all counts. There is no reason from this record to charge the judge of the trial court with bad faith in that regard, even though we now hold that the court had an erroneous conception of the decision which had been called to his attention. It is not unusual for one to be honestly mistaken.
A review of this case was deemed necessary mainly for two *599reasons: First, to settle such uncertainty as exists concerning the power of the trial court, when there is a plea or verdict of guilty to several counts of an information, to make the sentences imposed thereon run concurrently. This question is determined, and it is held such power exists. Second, since the sentences in this case appear to have been imposed upon an erroneous view of the law in respect to such power, and in part because of such erroneous vie»,, in fairness to the trial judge as well as to the appellant, the cause should be remanded for resentence, and that is done.